Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant. Responses to the arguments of the applicant are presented after the first rejection they are directed to. The claims not require one of n5 or n6 to be zero and the other 1, so the fused structures which share an phenyl ring such as those of Hatakeyama et al. 20170018436 and the second compound shown in the left column of page 7 of the prepub of the instant specification are not bounded by the claims as these compounds would require one of the n5 or n6 to be 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20170018436.
Hatakeyama et al. 20170018436 teaches monomers 

    PNG
    media_image1.png
    216
    220
    media_image1.png
    Greyscale
 on page 14, 
    PNG
    media_image2.png
    255
    229
    media_image2.png
    Greyscale
page 15

    PNG
    media_image3.png
    258
    228
    media_image3.png
    Greyscale
page 15 
    PNG
    media_image4.png
    265
    237
    media_image4.png
    Greyscale
page 16

    PNG
    media_image5.png
    201
    279
    media_image5.png
    Greyscale
 X2 on page 36
is synthesized on page 36 as compound X2 in solvents and then after precipitation it is washed with solvents [0142-0143]. Sample 1-3 in Table 1 combined with a novolak resin in PGMEA (solvent).  This composition was spin coated upon a wafer and dried to provide a resist underlayer with a thickness of 80 nm [0172]. This composition was spin coated upon a wafer and dried to provide a resist underlayer with a thickness of 80 nm, a silicon middle layer was formed and then a resist, was coated, exposed and developed and used to etch the underlying layer using a dry etch ([0186-0188] and table 4).  The addition of an acid generator is disclosed at [0088]. The addition of a crosslinking agent is disclosed [0089-0094], useful solvents are disclosed [0086-0087]
	It would have been obvious to one skilled in the art to modify the processes of the examples by replacing the compound X2 used in the examples with other disclosed such as those reproduced above with a reasonable expectation of forming a useful underlayer, where the central moiety is a C20 aryl group.
. 
Claims 9-14 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasugi et al. WO 2019086402.
Nakasugi et al. WO 2019086402 teaches the compound 

    PNG
    media_image6.png
    237
    415
    media_image6.png
    Greyscale
 at [0041]. Example 7 combines fluorene compound P5 (structure at [0109]) with cyclopentanone in table 1). The resulting composition is coated on a silicon wafer and dried to form a film with a high planarity [0111-0115]. The coating of the surface planarization film with a photoresist , which is then exposed, and developed and used in a pattern wise etch is disclosed [0092-0089]. Useful solvents are disclosed [0050-0051]. High carbon additives are disclosed [0052-0062]. Surfactants are disclosed [0063-0064]. Crosslinking agents are disclosed [0065-0068]. Acid generators are disclosed [0069-0071]. 
It would have been obvious to one skilled in the art to modify the processes of the example 7  by replacing the compound P5 [0109] used in the examples with other disclosed such as that reproduced above with a reasonable expectation of forming a useful underlayer, where the central moiety is a C13 aryl group and to coated a resist and process the result as disclosed at [0092-0098]
. 
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While compounds bounded by these claims are known, based upon the prior art of record, their use in the claimed process is unobvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. CN 109143781 (machine translation attached)  describes coating the components for the copolymer with PGMEA (solvent), a melamine resin, pyridine p-toluene sulfonic acid (acid generator) and triethyleneglcyol (solvent) onto a silicon wafer, baking at 200 degrees C for 60 seconds, coating a photoresist in this drying the photoresist, exposing the photoresist, post baking the photoresist, and developing the photoresist to yields a 60 nm line/space pattern, using the developed resist as a mask with a CHF3/CF4 dry etch with the results shown in the tables ([0152-0169], machine translation at pages 9-10).  Examples using compound A-3 to A-8  to produce the polymer are shown at [0137-0142].  Crosslinking agents can be added ([0107-0119], translation at page 8 of 10).  Acid generators are disclosed ([0120-0121], translation at page 8)
	Co-polymers of the compounds are present in the underlayer coating composition, not the compounds themselves.  The chain of the co-polymers would be in excess of 1-20 carbon atoms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 6, 2021